Hablet, J.
Appellees, in accordance with the provisions of section 111 of the act of 1905 (Acts 1905, p. 219, §8716 Burns 1908), concerning municipal corporations, secured a reduction of assessments against their real estate for the construction of a sewer. Appellant, by this appeal, seeks to challenge the power of the special commission, appointed by the circuit court, to change said assessments from the amounts fixed by the board of public works.
Appellees have filed a motion to dismiss the appeal for want of jurisdiction in this court.
The questions presented are, in principle, the same as those involved in Randolph v. City of Indianapolis (1909), 172 Ind. 510, and upon the authority of that case the appeal herein is dismissed.